 1    SEYFARTH SHAW LLP                                ERIKA HEATH, ATTORNEY AT LAW
      Pamela Q. Devata (pending pro hac vice)          Erika A. Heath (SBN 304683)
 2    pdevata@seyfarth.com                             erika@heathlegal.com
      John W. Drury (pro hac vice pending)             369 Pine Street, Suite 410
 3    jdrury@seyfarth.com                              San Francisco, CA 94104
      233 South Wacker Drive                           Telephone: (415) 426-7850
 4    Chicago, IL 60606
      Telephone:    (312) 460-5000                     Attorneys for Plaintiff
 5    Facsimile:    (312) 460-7000                     ANTWAN LOVE

 6   SEYFARTH SHAW LLP
     Eric E. Suits (SBN 232762)
 7   esuits@seyfarth.com
     400 Capitol Mall, Suite 2350
 8   Sacramento, California 95814-4428
     Telephone:      (916) 448-0159
 9   Facsimile:      (916) 558-4839
10   Attorneys for Defendant
     CHECKR, INC.
11

12
                                    UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14

15
     ANTWAN LOVE,                                        Case No. 3:19-cv-07730-JCS
16
                      Plaintiff,                         JOINT STIPULATION OF DISMISSAL
17                                                       WITH PREJUDICE
              v.
18
     CHECKR, INC.,
19
                      Defendant.
20

21

22

23

24

25

26

27

28


                               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     61309866v.1
 1            Pursuant to Federal Rule of Civil Procedure 4(a)(1), Plaintiff Antwan Love and Defendant

 2   Checkr, Inc. hereby stipulate and agree that this matter shall be dismissed with prejudice. Each party

 3   will bear its own expenses, costs, and attorneys’ fees.

 4            Respectfully submitted,

 5

 6
     DATED: January 23, 2020                                   SEYFARTH SHAW LLP
 7

 8
                                                               By: /s/ Eric E. Suits
 9                                                                 Pamela Q. Devata
                                                                   John W. Drury
10                                                                 Eric E. Suits
11                                                                 Attorneys for Defendant
                                                                   CHECKR, INC.
12
     DATED: January 23, 2020                                     ERIKA HEATH, ATTORNEY AT LAW
13

14
                                                                 By: /s/ Erika A. Heath
15                                                               Erika A. Heath
16                                                               Attorneys for Plaintiff
                                                                 ANTWAN LOVE
17
                                                                 ISTRIC
     Dated: January 27, 2020                                TES D      TC
18
                                                          TA
                                                                                  O
                                                  S




                                                                                   U




19
                                                 ED




                                                                                    RT




                                                               ORD         ERED
                                             UNIT




                                                       T IS SO
20
                                                      I
                                                                                         R NIA




21
                                                                               ero
                                                                        h C. Sp
                                             NO




22                                                                  sep
                                                           Judge Jo
                                                                                         FO
                                               RT




23
                                                                                     LI




                                                      ER
                                                 H




                                                                                  A




24                                                         N                         C
                                                                             F
                                                               D IS T IC T O
25                                                                   R

26

27

28


                               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     61309866v.1
 1                                          ATTESTATION OF FILER

 2            Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that all parties have concurred in

 3   the filing of this Joint Stipulation of Dismissal With Prejudice.

 4

 5                                                         Eric E. Suits

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     61309866v.1
